UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7634


LAQUINCES D. DAVIS,

                Petitioner - Appellant,

          v.

JOSEPH MCFADDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:14-cv-02662-RMG)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Laquinces D. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               LaQuinces           D.   Davis     seeks       to    appeal          the     district

court’s      order       accepting       the     recommendation           of    the       magistrate

judge       and    denying         relief   on        his    28    U.S.C.       §    2254      (2012)

petition.          The order is not appealable unless a circuit justice

or    judge       issues      a    certificate        of    appealability.                28   U.S.C.

§ 2253(c)(1)(A) (2012).                  A certificate of appealability will not

issue       absent       “a       substantial      showing         of     the       denial     of    a

constitutional right.”                  28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard         by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see      Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                                  Accordingly, we

deny    a    certificate           of   appealability,            deny    the       motion     for   a

transcript at Government expense, and dismiss the appeal.                                            We

dispense          with     oral      argument      because         the     facts       and      legal

                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3